McMILLAN, Judge.
The appellant argues that the trial court erred in the summary denial of his petition for writ of error coram nobis. He claims ineffective assistance of counsel. In his petition, he states that his counsel failed to investigate the charges made against him and also failed to advise him that his guilty plea would be made as a habitual offender. In his affidavit, the appellant states that his counsel advised him in the courtroom that the alleged victim was one of his “good” clients. This court has held that if “[t]he petition contains matters and allegations (among others, ineffective assistance of counsel) which, if true, entitle the petitioner to relief,” then “the petitioner should [be] afforded a hearing on the merits. Henry v. State, 387 So.2d 328 (Ala.Cr.App.1980).” Ellison v. State, 406 So.2d 439, 440 (Ala.Cr.App.1981). On the authority of Ellison, supra, the denial of the petition for writ of error coram nobis is reversed and this case must be remanded for an evidentiary hearing on the claim of ineffective assistance of counsel.
REVERSED AND REMANDED.
All the Judges concur.